82 F.3d 427
40 Cont.Cas.Fed. (CCH) P 76,915
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, for the use of DDC Interiors,Inc., Plaintiff-Appellee,v.DAWSON CONSTRUCTION COMPANY, INC.;  United States Fidelityand Guaranty Corporation, Defendants-Appellants.
No. 95-1360.
United States Court of Appeals, Tenth Circuit.
April 9, 1996.

Before HENRY, BRISCOE and LUCERO, Circuit Judges.
ORDER AND JUDGMENT*
LUCERO, Circuit Judge.


1
DDC Interiors, Inc., a subcontractor, filed suit under the Miller Act, 40 U.S.C. § 270a and b, against the prime contractor, Dawson Construction Co., Inc., and its surety, United States Fidelity and Guarantee Co.  (collectively, defendants).   DDC alleged it had not been fully paid for labor and materials supplied pursuant to its contract with Dawson.   Defendants moved to stay the litigation, pending resolution of Dawson's dispute with the United States General Services Administration, which hired Dawson as prime contractor.   The district court denied the stay.


2
From that denial of stay, defendants now appeal.   They argue the district court erroneously concluded there was no arbitration agreement in the subcontract between Dawson and DDC Interiors.   They also argue the district court should have issued the stay pursuant to the Federal Arbitration Act, 9 U.S.C. § 3.


3
The relevant facts are set forth in the district court's opinion, United States ex rel.   DDC Interiors, Inc. v. Dawson Constr.   Co., 895 F.Supp. 270 (D.Colo.1995).   Upon careful consideration of defendants' arguments, the record, and controlling law, we affirm the denial of the stay for substantially the same reasons stated by the district court.


4
AFFIRMED.



*
 At the parties' request, the case is unanimously ordered submitted without oral argument pursuant to the applicable rules.   This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3